IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2013-CT-00575-SCT

ANTONIO WILLIAMS

v.

STATE OF MISSISSIPPI

                              ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                           03/13/2013
TRIAL JUDGE:                                HON. JEFF WEILL, SR.
COURT FROM WHICH APPEALED:                  HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     ANTONIO WILLIAMS (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: STEPHANIE B. WOOD
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                THE JUDGMENT OF DISMISSAL BY THE
                                            COURT OF APPEALS IS VACATED. THE
                                            JUDGMENT OF THE HINDS COUNTY
                                            CIRCUIT COURT IS AFFIRMED -
                                            02/26/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    Antonio Williams filed a motion for post-conviction relief in the Hinds County Circuit

Court. The circuit judge summarily denied his motion, and Williams appealed. We assigned

his case to the Court of Appeals, which dismissed his motion for lack of jurisdiction. We

granted Williams’s petition for certiorari, and we now affirm the circuit judge’s denial of his

motion on the merits.
¶2.    In 1982, Williams pleaded guilty to two counts of burglary. The trial judge sentenced

him to three years’ imprisonment on one count, and five years’ imprisonment1 on the other

count. Then, in 1987, a jury convicted Williams of murder. The trial judge sentenced him

to life without parole as a habitual offender under Mississippi Code Section 99-19-81,2 based

on his two prior burglary convictions. This Court affirmed Williams’s murder conviction in

1990. See Williams v. State, 566 So. 2d 469 (Miss. 1990). Williams subsequently filed

several motions for post-conviction relief challenging his murder conviction, but those

motions are irrelevant to this appeal.3

¶3.    On May 24, 2012, Williams filed a motion for post-conviction relief in the Hinds

County Circuit Court.      In it, Williams—for the first time—challenged his burglary

convictions. Williams argued that “during the entry of his guilty pleas,” he was “denied his

Sixth Amendment right to the effective assistance of counsel.” Specifically, Williams argued

that his counsel failed to inform him of an alleged speedy-trial violation before advising him

to plead guilty to one of the counts. According to Williams, “this was an affirmative defense

that was available to [him], and had [his] trial counsel properly advised [him] of this

       1
        It appears from the record that Williams’s five-year sentence was suspended, but that
the suspension was later revoked.
       2
        “Every person convicted in this state of a felony who shall have been convicted twice
previously of any felony or federal crime upon charges separately brought and arising out
of separate incidents at different times and who shall have been sentenced to separate terms
of one (1) year or more in any state and/or federal penal institution, whether in this state or
elsewhere, shall be sentenced to the maximum term of imprisonment prescribed for such
felony, and such sentence shall not be reduced or suspended nor shall such person be eligible
for parole or probation.” Miss. Code. Ann. § 99-19-81 (Rev. 2007).
       3
       For a more detailed account of Williams’s prior motions for post-conviction relief,
see Williams v. State, 2014 WL 2462998 (Miss. Ct. App. June 3, 2014).

                                              2
affirmative defense, [he] would not have entered a plea of guilty to that charge.” Williams

also argued that his trial counsel “used coercion by promising [him] a suspended sentence”

in the second count, when a suspended sentence allegedly was not statutorily available.

¶4.    Williams concluded that, because of the alleged Sixth Amendment violation, his guilty

pleas could not “be considered to have been given voluntarily and intelligently.” Thus,

Williams posited, because of his counsel’s ineffectiveness, his “conviction and sentences [in

the burglary cases] were illegal sentences.” Finally, Williams argued that he had been

prejudiced by the alleged ineffectiveness, because his burglary convictions had been “used

to charge [him] as an habitual offender [in his murder case].” He asked the circuit court to

render both burglary convictions “null and void.”

¶5.    The circuit judge summarily denied Williams’s motion, stating that “it plainly appears

from the face of the motion, exhibits and prior proceedings in this case, that [Williams] is not

entitled to post-conviction collateral relief, pursuant to Miss. Code Ann. § 99-39-27.” The

circuit judge did not elaborate on his reasons for the denial, but it is clear from the language

of his order that the denial was on the merits. It is also clear from Williams’s motion that he

was challenging his burglary convictions and not his murder conviction.

¶6.    Williams appealed, and we assigned the case to the Court of Appeals. But rather than

reviewing Williams’s appeal on the merits, the Court of Appeals found that the circuit court

had lacked jurisdiction to entertain Williams’s motion, because he had not obtained

permission from this Court prior to filing there. Williams, 2014 WL 2462998, at *2. As

such, the Court of Appeals found that it, too, lacked jurisdiction and dismissed Williams’s

appeal. Id. We granted Williams’s petition for certiorari. After review, we agree with

                                               3
Williams that the circuit court had jurisdiction to hear his motion, but we also find that the

circuit judge did not err when he denied it.

¶7.    The Court of Appeals found that the circuit court lacked jurisdiction because Williams

had “failed to obtain permission from our supreme court to file his [motion],” citing

Mississippi Code Section 99-39-7. But Section 99-39-7’s requirement that a defendant seek

leave from this Court is inapplicable here, because Williams did not appeal his burglary

convictions:

       The motion under this article shall be filed as an original civil action in the
       trial court, except in cases in which the petitioner’s conviction and sentence
       have been appealed to the Supreme Court of Mississippi and there affirmed or
       the appeal dismissed. Where the conviction and sentence have been affirmed
       on appeal or the appeal has been dismissed, the motion under this article shall
       not be filed in the trial court until the motion shall have first been presented to
       a quorum of the Justices of the Supreme Court of Mississippi . . . and an order
       granted allowing the filing of such motion in the trial court.

Miss. Code Ann. § 99-39-7 (Rev. 2007) (emphasis added). The Court of Appeals would

have been correct to require Williams to file for leave in this Court if he was filing a motion

for post-conviction relief in his murder case. But as stated earlier, it is clear to us from

Williams’s motion and from his brief on appeal that he is challenging his burglary

convictions. And because Williams did not appeal those convictions, leave from this Court

is not required.

¶8.    So while we agree with Williams that the circuit court had jurisdiction to hear his

motion, we also find that the circuit judge did not err when he denied it. The circuit judge

found that it “plainly appeared” from the face of Williams’s motion that he was not entitled

to relief, and we agree. Mississippi Code Section 99-39-27(5) states:



                                               4
       Unless it appears from the face of the application, motion, exhibits and the
       prior record that the claims presented by those documents are not procedurally
       barred under Section 99-39-21 and that they further present a substantial
       showing of the denial of a state or federal right, the court shall by appropriate
       order deny the application.

Miss. Code Ann. § 99-39-27(5) (Supp. 2014) (emphasis added). Because we find that

Williams’s motion presents no “substantial showing of the denial of a state or federal right,”

we affirm the judgment of the circuit judge.

¶9.    Williams first contends that he had a meritorious speedy-trial claim and that his trial

counsel was ineffective for failing to advise him of that. But a review of Williams’s motion

reveals just the opposite. Williams alleges that he was arrested on September 2, 1980, for

his first burglary charge, and that he did not plead guilty to that charge until July 27, 1982.

But Williams also acknowledges that he was released on his own recognizance on January

13, 1981, and that he failed to appear for trial on February 3, 1981. A bench warrant was

issued for his arrest on February 9, 1981.

¶10.   In short, Williams was imprisoned for a little more than four months before he was

released, and he did not reappear until he was arrested for his second burglary charge in early

July 1982. As such, he cannot now complain that his right to a speedy trial was violated, as

he failed to appear for his February 3, 1981, trial date and absconded for the lion’s share of

the delay. See, e.g., State v. Haynes, 8 Ohio App. 3d 119, 121 (Ohio Ct. App. 1982)

(“[W]here an accused actively absents himself from a trial, escapes, absconds, becomes a

fugitive, or resists extradition proceedings intended to bring him to trial, he is generally not

entitled to the constitutional protection afforded by the Speedy Trial Clause.”). And because




                                               5
Williams’s speedy-trial claim fails, his counsel was not ineffective for allegedly failing to

advise him of such.

¶11.   Williams also contends that his trial counsel erroneously promised him a suspended

sentence on his second burglary charge, which induced him to plead guilty to that charge.

Williams now claims that the suspended sentence was “illegal” pursuant to Mississippi Code

Section 47-7-33(1).4 Williams sums up his argument this way:

       [T]rial counsel was deficient in not investigating the law in relation to the
       Petitioner prior to advising the Petitioner to enter a plea of guilty. Had trial
       counsel properly advised the Petitioner of the law in relation to the Petitioner’s
       case, he would have never gave [sic] up his constitutional rights by pleading
       guilty to a sentence which the court was without legal authority to give.

¶12.   But this argument is easily dismissed as well, as this Court repeatedly has held that

no error occurs when a defendant’s sentence is illegally lenient. See, e.g., Sweat v. State, 912

So. 2d 458, 461 (Miss. 2005) (“[W]hen the error benefits the defendant in the form of a more

lenient sentence, it is harmless error.”). So even assuming for purposes of argument that


       4
           At the time Williams was convicted, Section 47-7-33(1) stated, in pertinent part:

       When it appears to the satisfaction of any circuit court or county court in the
       State of Mississippi; having original jurisdiction over criminal actions, or to
       the judge thereof, that the ends of justice and the best interest of the public, as
       well as the defendant, will be served thereby, such court, in termtime or in
       vacation, shall have the power, after conviction or a plea of guilty, except in
       a case where a death sentence or life imprisonment is the maximum penalty
       which may be imposed or where the defendant has been convicted of a felony
       on a previous occasion in any court or courts of the United States and of any
       state or territories thereof, to suspend the imposition or execution of sentence,
       and place the defendant on probation as herein provided . . . .

Miss. Code Ann. § 47-7-33(1) (Rev. 2011). We decline to address whether Williams’s
suspended sentence was “illegal” under this statute, because it is unnecessary for our
ultimate disposition.

                                               6
Williams’s suspended sentence in his second burglary charge was “illegal,” it means only

that he was sentenced to no prison time, when incarceration certainly was an option for the

circuit judge. And because no sentencing error occurred, Williams’s counsel was not

ineffective for allegedly “inducing” him to plead guilty based on that.

¶13.   As a final note, we disagree with the Court of Appeals that Williams’s motion is

barred as a successive writ, as this is his first challenge to his burglary convictions.

Williams, 2014 WL 2462998, at *2 n.3. But because Williams has failed to meet any

recognized exception to the time bar and has failed to make a substantial showing of the

denial of a state or federal right, we agree with the Court of Appeals that Williams’s motion

is time-barred as well. Id. See Rowland v. State, 98 So. 3d 1032, 1035-36 (Miss. 2012).

¶14.   The Court of Appeals erred when it held that neither it nor the circuit court had

jurisdiction to hear Williams’s motion for post-conviction relief. But we have reviewed

Williams’s motion, and we find that the circuit judge did not err when he denied it on the

merits. We therefore vacate the Court of Appeals’ dismissal of Williams’s appeal and affirm

the judgment of the Hinds County Circuit Court.

¶15. THE JUDGMENT OF DISMISSAL BY THE COURT OF APPEALS IS
VACATED. THE JUDGMENT OF THE HINDS COUNTY CIRCUIT COURT IS
AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., KITCHENS,
CHANDLER, PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                             7